NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MANDINGO BOOBYYAA, DOC #250833, )
                                )
          Appellant,            )
                                )
v.                              )                Case No. 2D18-3165
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Hillsborough County; Michelle D. Sisco.

Mandingo Boobyyaa, pro se.



PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.